Exhibit PENNSYLVANIA DEPARMENT OF STATE CORPORATION BUREAU Articles of Amendment-Domestic Corporation (15 Pa.C.S.) x Business Corporation (§ o Nonprofit Corporation (§ 5915) Name Document will be returned to the SHAILA PRABHAKAR, ESQUIRE Name and address you enter to the left Address ^ 2005 MARKET ST., SUITE 2340 City State Zip Code PHILADELPHIA PA 19103 Fee: In compliance with the requirements of the applicable provisions (relating to articles of amendment), the undersigned, desiring to amend its articles, hereby states that; 1. The name of the corporation is: USA TECHNOLOGIES, INC. 2. The (a) address of this corporation’s current registered office in this Commonwealth or (b) name of its commercial registered office provider and the county of venue is (the Department is herby authorized to correct the following information to conform to the records of the Department): (a) Number Street City State Zip County 100 DEERFIELD LANE, SUITE 140 MALVERN PA 19355 CHESTER (B) Name of Commercial Registered Office Provider County c/o 3. The statute by or under which is incorporated: BUISNESS CORPORATION LAW OF 1988 4. The date of its incorporation: JAN 16 1992 5. Check, and if appropriate complete, one of the following. x The amendment shall be effective upon these Articles of Amendment in the Department of State ¨ The amendment shall be effective on : at Date Hour 6. Check one of the following: ¨ The amendment was adopted by the shareholders or members pursuant to 15Pa.C.S. § 1914(a) and (b) or § 5914(a) x The amendment was adopted by the board of direcdtors pursuant to 15 Pa. C.S. § 1914(c) or § 5914(b). 7. Check, and if appropriate, complete one of the following: o The amendment adopted by the corporation, set forth in full, is as follows x The amendment adopted by the corporation is set forth in full in Exhibit A attached hereto and made a part hereof 8.Check if the amendment restates the Articles: o The restated Articles of Incorporation supersede the original articles and all amendments thereto IN TESTIMONY WHEREOF, the undersigned corporation has caused these Articles of Amendment to be signed by a duly authorized officer thereof this 18TH day of JULY . 2007 USA TECHNOLOGIES, INC. Name of Corporation Signature CHIEF EXECUTIVE OFFICER Title Exhibit
